Citation Nr: 1809389	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1992.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned at a hearing in April 2017.  A transcript is of record.

Additional VA treatment records received after the appeal was certified to the Board in August 2014 are cumulative and redundant of evidence previously of record.  Hence, a waiver is not needed.  38 C.F.R. § 20.1304 (2017).


FINDING OF FACT

Throughout the appeals period, the Veteran's hearing loss was manifested by no worse than level II hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The Veteran contends that he is entitled to a compensable disability rating for his bilateral hearing loss.

Hearing loss is rated under Diagnostic Code 6100.  The assigned evaluations for hearing loss are determined by a mechanical application of the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.

A November 2005 VA treatment record shows that the Veteran reported not having hearing difficulty.  On examination, it was noted that his hearing was not impaired.  A September 2010 VA treatment record indicates hearing in the right and left were within normal limits through 1k Hz sloping to a mild to moderate sensorineural hearing loss with excellent (100%) word recognition.  

On the VA audiological evaluation in May 2011, pure tone thresholds, in decibels, were as follows:



HERTZ


AVG

1000
2000
3000
4000

RIGHT
25
40
65
55
46.25
LEFT
25
30
40
40
33.75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  The examiner noted the Veteran's word recognition was excellent.  The examiner also noted that the hearing loss caused difficulty with occupational activities.  

Applying the results from the May 2011 audiogram to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Combining those levels, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

On the VA audiological evaluation in March 2014, pure tone thresholds, in decibels, were as follows:



HERTZ


AVG

1000
2000
3000
4000

RIGHT
30
50
60
60
50
LEFT
25
30
50
45
38

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner stated that the Veteran's hearing loss does not impact ordinary conditions of daily life, including ability to work.

Applying the results from the March 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  A zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

After a review of the record, the Board finds that the evidence for the entire appeals period reveals a hearing impairment consistent with the currently assigned noncompensable evaluation.  That evaluation is based on the Veteran's average pure tone thresholds and speech recognition scores from the audiograms of record, and appropriately reflect his hearing loss under the provisions of 38 C.F.R. § 4.85.  The evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation.  Accordingly, a compensable disability rating is denied.

The above determination is based upon consideration of applicable rating provisions.  The May 2011 VA examiner noted there were significant effects on occupation due to difficulty hearing, but that the Veteran had excellent word recognition.  The rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's hearing loss does not produce any other functional effects not contemplated by the rating schedule.  See id.  

For the foregoing reasons, a compensable disability rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


